DETAILED ACTION
Remarks
This present application has an effective filing date of 7 May 2020.
Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings filed 7 May 2021 are acceptable for examination purposes.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “correctness platform to receive information from the formalization platform…” in claim 1;
the “correctness platform...to: (i) check for structural correctness…” in claim 1;
the “correctness platform...to:…execute a semantic transformation …” in claim 1;
the “correctness platform...to:…check composition semantics and generate a formal model…” in claim 1;
the “implementation platform to receive information form the correctness platform…” in claim 1;
the “implementation platform…to: (i) translate the formal model generated by the correctness platform” in claim 1;
the “implementation platform…to:…configure implementation parameters of the translated formal model…” in claim 1;
the “implementation platform…to:…execute the translated formal model in accordance with the configured implementation parameters…” in claim 1;
the “rule-based graph re-writing system applies an optimization strategy…” in claim 7;
the “formalizing, by the formalization platform, single pattern compositions” in claim 13;
the “composing, by the formalization platform, single patterns...” in claim 13;
the “checking, by a correctness platform, a semantic transformation…” in claim 13;
the “executing, by the correctness platform, for structural correctness…” in claim 13;
the “checking, by the correctness platform, composition semantics and generate a formal model” in claim 13;
the “translating, by an implementation platform, the formal model…” in claim 13
the “configuring, by the implementation platform, parameters… in claim 13;
the “executing, by the implementation platform, the translated formal model…” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
LACK OF CORRESPONDING STRUCTURE
	As to claim 1, the:
“correctness platform to receive information from formalization platform…”;
“correctness platform...to: (i) check for structural correctness…”;
“correctness platform...to:…execute a semantic transformation …”;
“correctness platform...to:…check composition semantics and generate a formal model…”;
“implementation platform to receive information from the correctness platform…”;
“implementation platform…to:…configure implementation parameters of the translated formal model…”; and
“implementation platform…to:…execute the translated formal model in accordance with the configured implementation parameters…” 
 limitations are interpreted in accordance with 35 U.S.C. § 112(f) as noted above. Thus, they are construed as covering the corresponding structure in the specification, which must include an algorithm for performing the claimed function or the claim is indefinite. See M.P.E.P. §§ 2181(II) and (II)(B). But here, the specification provides no algorithms for the above functions, it merely repeats them without any explanation as to how they are performed. The claim is therefore indefinite.
As to claims 2-12, these claims are dependent on claim 1 but do not cure the deficiencies of that claim. Accordingly they are rejected for the same reasons.
As to claim 13, the claim is indefinite for the same reasons as claim 1. 
Further with respect to claim 13, the “formalizing, by the formalization platform…” and “composing, by the formalization platform…” limitations are also interpreted in accordance with 35 U.S.C. § 112(f) as noted above. And again, the specification provides no algorithms for these functions, and merely repeats them without any explanation as to how they are performed. The claim is therefore indefinite for this reason as well.
As to claims 14-15, these claims are dependent on claim 13 but do not cure the deficiencies of that claim. Accordingly they are rejected for the same reasons.
OTHER INDEFINITENESS
As to claim 1, the claims refers to “compose single patterns to template based formalized compositions.” It is not clear how a pattern is composed “to” something else. For the purposes of examination, this language will be construed as meaning that the claimed template based formalized compositions are composed from single patterns. Note that this is NOT suggested claim language. 
As to claim 13, the claim includes the same indefinite language as claim 1 and is rejected for the same reasons.
As to claim 16, the claim includes the same indefinite language as claim 1 and is rejected for the same reasons.
As to claims 17-20, these claims are dependent on claim 16 but do not cure the deficiencies of that claim. Accordingly they are rejected for the same reasons.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claims 1-20, various limitations of these claims invoke 35 U.S.C. § 112(f) but lack corresponding structure in the specification as set forth above. Such claims also written description. See M.P.E.P. § 2163.03(VI).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 12-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter et al. “Optimization Strategies for Integration Pattern Compositions” (art of record – hereinafter Ritter) in view of Ritter et al. (US 2016/0285698) (art made of record – hereinafter Ritter).

As to claim 1, Ritter discloses a system associated with trustworthy application integration, comprising: 
a formalization platform, 
the formalization platform to: 
(i) facilitate definition of pattern requirements by an integration developer, (e.g., Ritter, p. 88 left col. abstract: a real-world catalog of pattern compositions, containing over 900 integration scenarios; p. 95 left col. last par. – right col. par. 1: the integration scenarios are stored as process models in a BPMN-like notation. The process models reference data specifications such as schemas, mapping programs, selectors and configuration files; p. 95 right col. “Results…”: all scenarios were implemented by integration experts, who are familiar with the modeling notation and the underlying runtime semantics)
(ii) formalize single pattern compositions, (e.g., Ritter, 91 right col par. 7: we formalize pattern compositions as integration pattern typed graphs) and 
(iii) compose single patterns to template-based formalized compositions; (e.g., Ritter, 91 right col par. 7: we formalize pattern compositions as integration pattern typed graphs with pattern characteristics and inbound and outbound pattern contracts for each pattern: Definition 3.7. An Integration pattern contract graph is a tuple (P, E, type, char, inContr, outContr) [i.e., graphs conform to the format of the tuple (template)])
a correctness platform to receive information from the formalization platform, (e.g., Ritter, p. 90 right col. Sec. 3.1: a suitable formalization allows correctness checking [i.e., results of formalization are used to check correctness]. Hence we define an Integration Pattern Typed Graph (IPTG) as follows) to: 
(i) check for structural correctness of the formalized compositions composed by the formalization platform, (e.g., Ritter, p. 90 right col. Sec. 3.1: a suitable formalization allows correctness checking)
(ii) execute a semantic transformation or binding to pattern characteristics and associated interactions, (e.g., Ritter, p. 93 left col. Sec. 1, we begin by describing the graph rewriting [transforming] framework and apply it to define the optimizations; p. 93 right col. Sec. 4.2: this optimization removes redundant copies of the same sub-process [see figure 3(a)]) and 
(iii) check composition semantics (e.g., Ritter, p. 90 right col. Sec. 3.1: a suitable formalization allows correctness checking. An IPTG is correct if: [see conditions]) and generate a formal model; (e.g., Ritter, p. 93 right col. Sec. 4.2: this optimization removes redundant copies of the same sub-process [see figure 3(a), the optimized graph being a formal model]) and 
an implementation platform to receive information from the correctness platform, (see below, note since the optimized graph is used, it is received)  to:
 	(i) translate the formal model generated by the correctness platform, (e.g., Ritter, p. 97 left col. “edocuments…”: we transformed the BPMN model to an IPCG, tried to apply optimizations and created a BPMN model again from the optimized IPCG [i.e., the output of the correctness platform, note the IPCG form permits the correctness checking as noted above]; p. 97 right col. the early-filter strategy is applied. No further strategies can be applied. The resulting process is translated back from IPCTG to BPMN as shown in Fig. 11)
(ii) configure implementation parameters of the translated formal model, (See figure 11, the resulting BPMN includes various implementation parameters).
Ritter does not explicitly disclose: a computer processor, and computer memory, coupled to the computer processor, storing instructions that, when executed by the computer processor, 
However, in an analogous art, RitterA discloses:
a computer processor, (e.g., RitterA, par. [0145]: the terms “data processing apparatus,” “computer”,” or “electronic computer device” encompass a programmable processor) and 
computer memory, coupled to the computer processor, storing instructions that, when executed by the computer processor, cause the platform to perform its functions (e.g., RitterA, par. [0144]: implementations of the subject matter in this specification can be implemented as one or more computer programs, i.e., one or more modules of computer program instructions encoded on a tangible non-transitory computer storage medium for execution by [a] data processing apparatus) and
to (iii) execute the translated model in accordance with the configured implementation parameters (e.g., RitterA, generating a logical model graph based on the logic integration program, converting the logical model graph into a physical model graph and generating runtime codes executable by the integration system based on the physical model graph [either of the physical model graph or codes including implementation parameters]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the formalization platform and translated formal model of Ritter by implementing the platform using a processor and memory and executing the translated model in accordance with configured implementation parameters, as taught by RitterA, as RitterA would provide the advantages of a means of implementing the platform on a computer and a means of actually performing the modeled integration. (See RitterA, pars. [0144-0145], [0111]).

As to claim 2, Ritter/RitterA discloses the system of claim 1 (see rejection of claim 1 above), Ritter further discloses:
 wherein an optimization strategy may be executed in connection with the formal model (e.g., Ritter,p. 97 left col. “eDocuments…”: we transformed the BPMN model to an IPCG, tried to apply optimizations and created a BPMN Model again from the optimized IPCG; p. 97 right col.: the early-filter strategy is applied)

As to claim 3, Ritter/RitterA discloses the system of claim 2 (see rejection of claim 2 above) Ritter further discloses:
wherein the optimization strategy comprises a static or dynamic optimization strategy and the optimization strategy preserves structural and semantic correctness (e.g., Ritter, p. 89 Sec. 2 “Static Optimization Strategies”, p. 89 Sec. 2.2: process simplification can be achieved by removing redundant patterns; p. 88 right col. last par: optimizations can be realized as graph rewriting rules; p. 93 right col. par. 1: each rule application preserves IPCG correctness in the sense of Definition 3.7, because the input contracts do not get more specific and output contracts remain the same)

As to claim 4, Ritter/RitterA discloses the system of claim 3 (see rejection of claim 3 above), Ritter further discloses:
 wherein the static or dynamic optimization strategy is associated with at least one of: (i) process simplification, (ii) data reduction, (iii) parallelization, (iv) interaction reduction, and (v) pattern placement (e.g., Ritter, p. 89 Sec. 2 “Static Optimization 

As to claim 5, Ritter/RitterA discloses the system of claim 1 (see rejection of claim 1 above), Ritter further discloses:
wherein the formal model is associated with at least one of: (i) a graph-based pattern composition, (ii) an integration pattern graph, and (iii) an integration pattern contract graph (e.g., Ritter, p. 88 right col. last par.: out main contribution is a graph-based representation of integration patterns)

As to claim 7, Ritter/RitterA discloses the system of claim 1 (see rejection of claim 1 above), Ritter further discloses:
wherein a rule-based graph re-writing system applies an optimization strategy in connection with the formal model (e.g., Ritter, p. 88 right col. last par: optimizations can be realized as graph rewriting rules; p. 97 left col. “eDocuments…”: we transformed the BPMN model to an IPCG, tried to apply optimizations and created a BPMN Model again from the optimized IPCG)

As to claim 8, Ritter/RitterA discloses the system of claim 7 (see rejection of claim 7), Ritter further discloses:
wherein the optimization strategy is associated with at least one of: (i) process simplification, (ii) redundant sub-processes, and (iii) combining sibling patterns (e.g., Ritter, 

As to claim 9, Ritter/RitterA discloses the system of claim 7 (see rejection of claim 7 above), Ritter further discloses:
wherein the optimization strategy is associated with at least one of: (i) parallelization, (ii) sequence-to-parallel, (iii) merge parallel, and (iv) heterogeneous parallelization (e.g., Ritter, p. 90 left col. Sec. 2.4: parallelization of processes can be facilitated through transformations)

As to claim 12, Ritter/RitterA discloses the system of claim 7 (see rejection of claim 7 above), Ritter further discloses:
wherein the optimization strategy is associated with at least one of: (i) early filter, (ii) early mapping, (iii) early aggregation, (iv) early claim check, and (v) early split (e.g., Ritter, p. 90 left col. Sec. 2.3: optimizations which we call Early-Filter).

	As to claim 13, it is a method claim having limitations substantially the same as those of claim 1 and is rejected for substantially the same reasons.

As to claim 14, it is a method claim having limitations substantially the same as those of claim 3 and is rejected for substantially the same reasons.

As to claim 15, it is a method claim having limitations substantially the same as those of claim 4 and is rejected for substantially the same reasons.

As to claim 16, it is a method claim having limitations substantially the same as those of claim 1 and is rejected for substantially the same reasons.
Further limitations, disclosed by RitterA, include:
a non-transitory, computer-readable medium storing instructions, that, when executed by a processor, cause the processor to perform a method associated with trustworthy application integration (e.g., RitterA, par. [0144]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method Ritter by incorporating a non-transitory medium storing instructions to cause a processor to perform the method, as taught by RitterA, as Ritter would provide the advantage of a means of implementing the method on a computer. (See RitterA, pars. [0144-0145]).

As to claim 17, it is a medium claim having limitations substantially the same as those of claim 5 and is rejected for substantially the same reasons.

As to claim 19, it is a medium claim having limitations substantially the same as those of claims 2 and 3 and is rejected for substantially the same reasons.

As to claim 20, Ritter/RitterA discloses the medium of claim 19 (see rejection of claim 20 above), Ritter further discloses:
 wherein the optimization strategy is associated with at least one of: (i) process simplification, (ii) redundant sub-processes, (iii) combining sibling patterns, (iv) parallelization, (v) sequence-to-parallel, (vi) merge parallel, (vii) heterogeneous parallelization, (xiii) pattern placement, (ix) interaction reduction, (x) ignoring failing endpoints, and (xi) reducing requests (e.g., Ritter, p. 89 Sec. 2 “Static Optimization Strategies”, p. 89 Sec. 2.2: process simplification can be achieved by removing redundant patterns).

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter (“Optimization Strategies for Integration Pattern Compositions”) in view of RitterA (US 2016/0285698) in further view of Ritter et al., “Formalizing Application Integration Patterns” (art made of record – hereinafter RitterB).

As to claim 6, Ritter/RitterA discloses the medium of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein the formal model is associated with a timed db- net with boundaries.  
However, in an analogous art, RitterB discloses:
wherein the formal model is associated with a timed db- net with boundaries (e.g., RitterA: p. 19, right col. last par.: to formalize the EIPs, this work combines existing PN approaches as timed db-nets; p. 11, Fig. 1: discloses an aggregator pattern variant as a timed db-net [see figure, it is a model]; p. 16 left col. par. 4: “we say that a (timed) db-net is bounded if it is at once width-, depth-, and state-bounded).


As to claim 18, it is a medium claim having limitations substantially the same as those of claim 6 and is rejected for substantially the same reasons.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter (“Optimization Strategies for Integration Pattern Compositions”)  in view of RitterA (US 2016/0285698) in further view of Ritter et al., “Catalog of Optimization Strategies and Realizations for Composed Integration Patterns” (art made of record – hereinafter RitterC).

As to claim 10, Ritter/RitterA discloses the system of claim 7 (see rejection of claim 7), but does not explicitly disclose wherein the optimization strategy is associated with pattern placement.
However, in an analogous art, RitterC discloses:
 wherein the optimization strategy is associated with pattern placement (e.g., RitterC, p. 13 “OS-2: Data Reduction, OS-4: Pattern Placement”: all of the optimizations discussed in this section can be applied as OS-4 pattern placement strategies).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optimizations strategies of Ritter to include an 

As to claim 11, Ritter/RitterA discloses the system of claim 7 (see rejection of claim 7 above), but does not explicitly disclose wherein the optimization strategy is associated with at least one of: (i) interaction reduction, (ii) ignoring failing endpoints, and (iii) reducing requests.  
However, in an analogous art, RitterC discloses:
wherein the optimization strategy is associated with at least one of: (i) interaction reduction, (ii) ignoring failing endpoints, and (iii) reducing requests (e.g., RitterC, p. 10 par. 1: interactions can be reduced, e.g., by ignoring unreachable non-responsive endpoints or frequently failing endpoints, as well as reducing the number of requests).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optimizations strategies of Ritter to include an optimization strategy associated with one of interaction reduction, ignoring failing endpoints, and (iii) reducing requests, as taught by RitterC, as RitterC would provide the advantage of a means of further optimizing the integration. (See RitterC, p. 10 par. 1, Ritter at p. 90 Sec. 2.5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186. The examiner can normally be reached M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD AGUILERA/Primary Examiner, Art Unit 2196